MEMORANDUM**
Carmelita Viray appeals pro se the district court’s order dismissing without prejudice pursuant to Fed.R.Civ.P. 12(b)(1), her action alleging that the California Department of Corporations wrongfully denied her administrative claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Brady v. United States, 211 F.3d 499, 502 (9th Cir.2000), and we affirm.
Dismissal was proper because Viray’s complaint alleged that all parties were citizens of the same state, see Ranter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir.2001), and presented no federal question, see Audette v. Int’l Longshoremen’s & Warehousemen’s Union, 195 F.3d 1107, 1111 (9th Cir.1999).
Viray’s motion for default judgment is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.